Case 2:18-cv-01600-MKB-JO Document 121 Filed 07/24/19 Page 1 of 1 PageID #: 1286



 UNITED STATES DISTRICT COURT                                          Civil Conference
 EASTERN DISTRICT OF NEW YORK                                          Minute Order

 Before: James Orenstein, U.S.M.J.                             Date:       7/24/2019, 10:00 a.m.

             Stevens Baldo & Lighty, PLLC v. DellUniversita, et al., 18-CV-1600 (MKB) (JO)

 Type of Conference: Status

 Appearances: Plaintiff        Kenneth G. Walsh
              Defendants       No appearances (unexcused)

 Scheduling:
 1.     The next status conference will be held on September 17, 2019, at 9:30 a.m.
 2.     A pretrial conference will be held on November 15, 2019, at 9:30 a.m.

 Summary:
 1.   The defendants did not appear in person or through counsel and did not seek leave to be
      excused. To minimize any prejudice resulting from their failure to appear, I respectfully
      direct the defendants to secure the minutes of today's proceeding and to certify that they
      have done so by August 23, 2019.

 2.     As set forth on the record, I granted in part and denied in part the plaintiff's motion for
        discovery sanctions. I denied the request for dispositive relief on the ground that the record
        does not yet show that lesser sanctions will suffice to secure the defendants' compliance with
        court order and their discovery obligations. Should their non-compliance continue, I will
        conclude that no remedy short of a default judgment will suffice. I granted the following
        relief: (a) The defendants shall produce all records within their possession, custody, or
        control responsive to each outstanding discovery demand, without objection, by July 31,
        2019. The defendants shall respond with specificity to each request, identifying the records
        responsive to each. If any defendant once had responsive records but is no longer able to
        produce them for any reason, that defendant shall provide an affidavit providing a detailed
        explanation of the records' disposition. If any defendant claims never to have had records
        responsive to a request, that defendant shall so certify in an affidavit. If a defendant's
        responsive records are in the possession of a non-party, the defendant shall identify that
        non-party with specificity and execute an authorization for that non-party to produce the
        records to the plaintiff. (b) I preclude the defendants from offering any exhibit or testimony
        in evidence, or making any argument, in support of the proposition that any or all of them
        provided fair consideration to PCA Collectibles, Inc. (c) The plaintiff shall submit a bill of
        costs for the previous motion costs I ordered the defendants to reimburse, as well as for the
        reasonable costs associated with the motion for sanctions. The defendants may object to
        specific claimed costs, hours, or hourly rates within three business days.

                                                                           SO ORDERED

                                                                                  /s/
                                                                           James Orenstein
                                                                           U.S. Magistrate Judge
